Per Curiam :
It was the plain intention of section 1353 of the Code to require, where an appeal is based upon a case, that before the appeal can be heard in the Appellate Division, the judge trying the case should order the printed papers on file. It is true that the language of the last clause of the section ref ers strictly tocases of appeals from judgments only; but in view of the general character of the legislation, and of the fact that all the reasons which suggest the propriety of the judge directing the filing of the printed papers in the case of an appeal from a judgment, apply with equal force to all the instances in which the appeal is founded upon a case prepared and settled, it is evident that the intention was that in all such cases the judge who tried the case should direct the printed papers to be filed with the clerk of the Appellate Division.
The motion should, therefore, be denied.
Present — Van Brunt, P. J., Patterson, O’Brien, McLaughlin and Laughlin, JJ.
Motion denied.